DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is response to the application filed on 11/05/2020.
Claims 1-10 is currently pending. 
Oath/Declaration
The receipt of oath/declaration is acknowledge.
Drawings
The drawings were received on 11/05/2020.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/05/2020 and 11/18/2020 (which documents listed have been submitted in the U.S Application No. 16/517,152 filed July 19, 2019 and 15/577,642 filed November 28, 2017), are in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-10 of U.S. Patent No. U.S 10,863,529 (Application no. 16/517,152). Although the claims at issue are not identical, they are not the patent anticipates the current application where the patent and the application are directed to a method for a device to perform a transmission in a wireless communication system including a plurality of transmit power control (TPC) commands, physical uplink shared channel (PUSCH) having transmit power determined using one of the plurality of TPC commands, based on a corresponding PUSCH type, wherein each one of the plurality of TPC commands is related with a respective one of PUSCH types, and the PUSCH types are related with PUSCH time lengths, and wherein the PUSCH time lengths include a time length shorter than a single subframe. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claims 1-10 of U.S. Patent No. 10,863,529 (Application no. 16/517,152) to teach the invention of the claims 1-10 of the current application.
References cited but not used 
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Sadeghi et al. (WO2014165510A1) discloses WTRU uses measured pathloss and parameters the WTRU has or can compute, such as the size of the UL grant to determine the transmit power for PUSCH where PUSCH power control may support both accumulated TPC and absolute TPC and power control components may include, but not limited to, a TPC format, a TPC command and may apply one or more UL power control components to possibly all subframes in a set of UL subframes and/or to a UL transmission type (such as PUCCH, PUSCH, SRS, etc.) (see Sadeghi, paragraph [0071]; [0073]-[0079]; [0090]-[0091]; [0116]). Rudolf et al. (U.S 2014/0362832), discloses a WTRU may perform a transmission on the PUSCH for a given HARQ process according to the allocated uplink resource; the timing of the HARQ include the length of the bundle in subframes and the term "normal TTI" may (see Rudolf, paragraph[0069]- [0077]; [0078]-[0081]; [0129]; also see figure 8, paragraph [0148]-[0154]).
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lan-Huong Truong/
Primary Examiner, Art Unit: 2464
01/15/2021